Citation Nr: 0904549	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for acid reflux 
disease.  

3.  Entitlement to an effective date earlier than 
September 11, 2000, for the grant of service connection for 
residuals of a ruptured aneurysm of the left internal carotid 
artery.  

4.  Entitlement to an effective date earlier than 
September 11, 2000, for the grant of service connection for 
discogenic low back pain.  

5.  Entitlement to an effective date earlier than 
September 11, 2000, for the grant of service connection for 
headaches.  

6.  Entitlement to an effective date earlier than 
September 11, 2000, for the grant of service connection for 
weakness of the left lower extremity.  

7.  Entitlement to a total disability rating based on 
individual unemployability.  

8.  Entitlement to an initial compensable rating for 
residuals of a ruptured aneurysm of the left internal carotid 
artery.  

9.  Entitlement to an initial rating in excess of 10 percent 
for weakness of the left lower extremity.  

10.  Entitlement to an initial rating in excess of 10 percent 
prior to January 9, 2008, for discogenic low back pain.  

11.  Entitlement to an initial rating in excess of 40 percent 
since January 9, 2008, for discogenic low back pain.  

12.  Entitlement to a rating in excess of 30 percent for 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1985 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs (VA) Appeals Management Center 
Resource Center (AMCRC) in Huntington, West Virginia, and 
from July 2006 and May 2007 decisions of the VA Regional 
Office (RO) in Columbia, South Carolina.  

The issues of entitlement to increased ratings for residuals 
of a ruptured aneurysm of the left internal carotid artery, 
weakness of the left lower extremity, discogenic low back 
pain, and depression are addressed in the REMAND portion of 
the decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter and is not related to active duty.  

2.  Hypertension is not causally related to service-connected 
residuals of a ruptured aneurysm of the left internal carotid 
artery.  

3.  Acid reflux disease was not shown in service or for many 
years thereafter and is not related to active duty.  

4.  Acid reflux disease is not causally related to 
service-connected residuals of a ruptured aneurysm of the 
left internal carotid artery.  

5.  In August 1998, the RO continued a previous denial of 
service connection for residuals of an aneurysm and also 
denied service connection for a low back disability.  
Although notified of that determination and of her appellate 
rights approximately one week later in September 1998, the 
veteran did not initiate an appeal of the denial within one 
year.  

6.  No further claim for service connection for residuals of 
an aneurysm or for a low back disability was received until 
September 11, 2000.  

7.  A claim for service connection for headaches and for left 
lower extremity weakness was not received until September 11, 
2000.  

8.  In February 2006, the AMCRC granted service connection 
for residuals of a ruptured aneurysm of the left internal 
carotid artery, discogenic low back pain, headaches, and left 
lower extremity weakness effective from September 11, 2000, 
the date of receipt of the veteran's claim for such 
disorders.  

9.  The veteran has reported that she graduated high school 
and that, prior to becoming disabled to work, she had no 
other education or training and had had work experience in 
the customer service field.  

10.  Competent medical evidence associates the veteran's 
unemployability with her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor is it due to or the result of the 
service-connected residuals of a ruptured aneurysm of the 
left internal carotid artery.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.310 (2008).  

2.  Acid reflux disease was not incurred in or aggravated by 
service, nor is it due to or the result of the 
service-connected residuals of a ruptured aneurysm of the 
left internal carotid artery.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.310 (2008).

3.  An effective date earlier than September 11, 2000, for 
the grant of service connection for residuals of a ruptured 
aneurysm of the left internal carotid artery is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  

4.  An effective date earlier than September 11, 2000, for 
the grant of service connection for discogenic low back pain 
is not warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  

5.  An effective date earlier than September 11, 2000, for 
the grant of service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2008).  

6.  An effective date earlier than September 11, 2000, for 
the grant of service connection for weakness of the left 
lower extremity is not warranted.  38 U.S.C.A. §§ 5108, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  

7.  The criteria for a total disability rating based on 
individual unemployability (TDIU) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
hypertension, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, in the present case, the veteran asserts that she has 
developed hypertension and acid reflux disease in part as a 
result of her service-connected residuals of a ruptured 
aneurysm of the left internal carotid artery.  According to 
the applicable law and regulation, service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, 
service connection is granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran in the present case filed 
her claim prior to that date, however, the older, more 
liberal version is applicable to the current appeal as the 
new version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.  



Hypertension

Service treatment records are negative for complaints of, 
treatment for, or findings of hypertensive pathology.  As 
such, the evidence does not support a finding that 
hypertension was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

In this regard, the Board acknowledges that post-service 
evidence does not pinpoint precisely when the veteran was 
diagnosed with hypertension.  Although she was found to have 
an isolated blood pressure reading of 138/95 in April 1998, 
subsequently-between November 1999 and November 2000-she 
was shown to have blood pressure readings of 119/87, 119/81, 
108/79, 124/93, 128/78, and 123/78.  

A VA outpatient treatment report dated in November 2003 
includes the first assessment of hypertension.  At that time, 
the treating physician recommended that the veteran begin 
taking Maxzi.  Subsequent post-service medical records 
reflect follow-up treatment for, and evaluation of, 
hypertension.  According to an August 2004 VA outpatient 
treatment record, she admitted to not taking her blood 
pressure medication "since the first of the year" because 
she believed that she could control her hypertension with 
diet.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (September 1993) and the 
initial reported symptoms related to hypertension 
approximately one decade later (November 2003).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed hypertension to active duty, despite the 
veteran's contentions to the contrary.  Of particular 
significance are the facts (as previously discussed herein) 
that the service treatment records provide no findings of 
hypertensive pathology and that the first diagnosis of 
hypertension occurred 10 years after her discharge from 
service.  

Additionally, the Board acknowledges that, at the September 
2008 personal hearing, the veteran testified that her blood 
pressure readings worsened after her aneurysm ruptured.  
T. at 7.  Again, however, no treating physician has ever 
established an association between her ruptured aneurysm and 
a worsening of her hypertension.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hypertension, on a direct basis and as 
secondary to the service-connected residuals of a ruptured 
aneurysm of the left internal carotid artery.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

Acid Reflux Disease

According to service treatment records, the veteran was 
treated for abdominal pain in May 1986, June 1986 and 
November 1988.  Various conditions, including cholecystitis, 
acute gastroenteritis, and gastritis, were suspected.  An 
upper gastrointestinal series (UGI) completed in May 1986 
demonstrated no hiatal hernia or reflux, and a follow-up UGI 
conducted in April 1990 was also unremarkable.  As such, the 
evidence does not support a finding that acid reflux disease 
was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

Although post-service evidence does not pinpoint precisely 
when the veteran was diagnosed with acid reflux disease, 
post-service medical records reflect an assessment of 
gastroesophageal reflux disease in September 2002.  
Subsequent medical reports indicate that this disorder has 
been essentially controlled with medication.  

As above, the Board emphasizes the multi-year gap between 
retirement from active duty service (September 1993) and the 
initial reported symptoms related to acid reflux disease 
almost one decade later (September 2002).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson, 230 F.3d at 1333; see also 
Mense, 1 Vet. App. at 356.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed gastroesophageal reflux disease to active 
duty, despite the veteran's contentions to the contrary.  Of 
particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of acid reflux pathology and that the first 
diagnosis of gastroesophageal reflux disease occurred almost 
10 years after the veteran's discharge from service.  

In addition, to the extent that the veteran may have asserted 
that her acid reflux disease worsened after her aneurysm 
ruptured, the Board notes that no treating physician has ever 
established an association between the veteran's ruptured 
aneurysm and a worsening of her gastroesophageal reflux 
disease.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for acid reflux disease, on a direct basis 
and as secondary to the service-connected residuals of a 
ruptured aneurysm of the left internal carotid artery.  There 
is, therefore, no doubt to be otherwise resolved.  As such, 
the appeal is denied.  

With respect to both claims, the veteran has asserted a 
continuity of hypertension and acid reflux symptoms.  Indeed, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the veteran's reported history 
of continued hypertension and acid reflux symptoms since 
active service is inconsistent with the other evidence of 
record.  Indeed, as the Board has discussed herein, service 
treatment records are absent of any pertinent findings.  
Also, post-service evidence does not reflect complaints or 
relevant findings until almost a decade after active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds her recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.  

In reaching these decisions, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to her through her senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, she is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence has been provided by the medical 
personnel who have examined and treated the veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective assertions of an association between the 
current hypertensive and acid reflux pathology and the 
veteran's service or her service-connected aneurysm 
residuals.  See Cartright, 2 Vet. App. at 25 (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Earlier Effective Date Claims

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2008).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2008).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2008).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he/she has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2008).  If he/she does not initiate 
an appeal within one year, however, the disallowance becomes 
final.  38 C.F.R. §§ 20.302, 20.1103 (2008).  With exceptions 
not herein applicable, any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application.  See 
38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2008).  

In addition, the general rule with regard to the effective 
date to be assigned for an award based on an original claim 
for VA benefits is that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

Aneurysm Residuals And Discogenic Low Back Pain

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
September 11, 2000, for the grant of service connection for 
residuals of a ruptured aneurysm of the left internal carotid 
artery and for discogenic low back pain.  

Review of the record indicates that, in August 1998, the RO 
continued a prior denial of the veteran's claim for service 
connection for residuals of an aneurysm and also denied 
service connection for discogenic low back pain.  Although 
notified of the determination and of her appellate rights 
approximately one week later in September 1998, she did not 
initiate an appeal of the denial.  

As a result, the August 1998 continued denial of service 
connection for residuals of an aneurysm and denial of service 
connection for discogenic low back pain became final.  
38 U.S.C.A. § 7105 (West 2002).  

Significantly, no further claim for service connection for 
aneurysm residuals or for discogenic low back pain-whether 
formal or informal-was thereafter received until 
September 11, 2000.  In February 2006, the AMCRC granted 
service connection for residuals of a ruptured aneurysm of 
the left internal carotid artery and for discogenic low back 
pain, effective from September 11, 2000, the date of receipt 
of the veteran's reopened claim for such disorders.  

Under applicable law, as outlined above, the effective date 
of the subsequent award of service connection for these 
disabilities can be no earlier than September 11, 2000.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
As the RO has assigned an effective date of September 11, 
2000, for the grant of service connection for residuals of a 
ruptured aneurysm of the left internal carotid artery and for 
discogenic low back pain, the veteran's claim for earlier 
effective dates must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions that an effective date in December 1995 
should be assigned to the grant of service connection for 
residuals of an aneurysm because she sustained her aneurysm 
during that month.  In addition, the Board acknowledges her 
contentions that an effective date in September 1993 should 
be assigned to the grant of service connection for her 
discogenic low back pain because this disability is the 
result of an in-service injury to her back.  See, e.g., 
September 2008 hearing transcript (T.) at 10-14.  

Importantly, however, the Board is bound by the evidence in 
the record as well as the pertinent laws and regulations.  As 
discussed herein, the August 1998 continued denial of service 
connection for residuals of an aneurysm and denial of service 
connection for discogenic low back pain is final, and no 
subsequent claim for service connection for either of these 
disorders (whether formal or informal) was thereafter 
received until September 11, 2000.  

Pertinent law and regulations clearly state that the 
effective date for an award based on an original claim for VA 
benefits "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

Based on such evidence, as well as the appropriate laws and 
regulations, the Board must conclude that an effective date 
earlier than September 11, 2000, for the grant of service 
connection for residuals of a ruptured aneurysm of the left 
internal carotid artery and for discogenic low back pain is 
not warranted.  

Headaches and Weakness of the Left Lower Extremity

Additionally, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to September 11, 2000, for the grant of service connection 
for headaches and for weakness of the left lower extremity.  
Review of the record indicates that a claim for service 
connection for these disabilities was not received until 
September 11, 2000.  

The veteran maintains, however, that an effective date in 
December 1995 should be assigned to the grant of service 
connection for headaches because these problems began during 
that month (when she had her aneurysm).  She also believes 
that an effective date in September 1993 should be assigned 
to the grant of service connection for her left leg 
disability because her problems with this extremity began as 
a result of her in-service low back injury.  See, e.g., 
T. at 10-14.  

Pertinent law and regulations clearly state, however, that 
the effective date for an award based on an original claim 
for VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

In the present case, no claim for service connection for 
headaches or a left leg disability was received until 
September 11, 2000.  Based on this evidence, as well as the 
appropriate laws and regulations, the Board must conclude 
that an effective date earlier than September 11, 2000, for 
the grant of service connection for PTSD is not warranted.  

TDIU Claim

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effects of combinations of disability.  38 C.F.R. § 4.15 
(2008).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and with a 
combined rating at 70 percent or higher.  

The existence or degree of nonservice-connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantially gainful employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  In cases where the scheduler criteria 
are not met, an extraschedular rating is for consideration.  
38 C.F.R. §§ 3.321, 4.16(b).  

In the present case, the veteran has the following 
service-connected disabilities:  discogenic low back pain (40 
percent), headaches (30 percent), depression (30 percent), 
weakness of the left lower extremity (10 percent), tendonitis 
of the left leg (0 percent), and residuals of a ruptured 
aneurysm of the left internal carotid artery (0 percent).  
Her combined service-connected disability rating is 70 
percent.  Clearly, she meets the scheduler criteria for the 
grant of a TDIU.  38 C.F.R. § 4.16(a) (2008).  

As such, the next matter that must be addressed is whether 
her service-connected disabilities alone have rendered her 
unable to secure or follow a substantially gainful 
occupation.  Evidence of record supports an affirmative 
answer to this question.  

In the VA Form 21-8940, Veterans' Application For Increased 
Compensation Based On Unemployability, which was received at 
the RO in January 2007, the veteran reported that she 
graduated high school and that, prior to becoming disabled to 
work, she had no other education or training and had had work 
experience in the customer service field for approximately 
8 years.  

At the recent personal hearing before the undersigned VLJ, 
the veteran testified that she currently worked part-time (on 
the weekends) and that her employment involved desk-work.  
T. at 16-17.  According to her testimony, she primarily 
walked with a cane but also used a wheelchair.  She 
maintained that her service-connected low back and left leg 
disabilities adversely affected her mobility and, thus, her 
ability to work.  T. at 17-18.  

Further review of the claims folder indicates that the 
veteran has had a history of difficulty maintaining 
employment.  In a report of a May 2003 VA outpatient 
treatment records, a treating psychologist noted that her 
history of employment difficulties was due to her multiple 
medical problems and the need to have appointments with her 
care givers.  

In a separate report dated in the same month, a vocational 
rehabilitation specialist concluded that, while the veteran 
had "multiple transferrable, basic, and job-specific skills 
which enable her to 'obtain' employment, . . . her medical 
issues are preventing her from 'maintaining' competitive 
employment."  In a statement dated in the following month, 
the vocational rehabilitation specialist reiterated these 
opinions.  

According to a July 2006 letter, a treating VA psychiatrist 
determined that the veteran had "severe occupational and 
social impairment with deficiencies in most areas of her 
life" and that she was, at that time, unable to return to 
gainful employment.  This medical professional acknowledged 
only the veteran's service-connected disabilities and did not 
reference any nonservice-connected disorders.  

Subsequent medical records reflect the veteran's continued 
employment difficulties.  In January 2008, she reported that 
she was returning to work after not having worked for 
18 months.  She reported returning to work "despite her 
emotional status."  

As this evidence illustrates, the veteran has had a history 
of difficulties maintaining employment.  Of particular 
importance to the Board is the July 2006 opinion in which a 
treating VA psychiatrist essentially related the veteran's 
severe occupational impairment with her service-connected 
disabilities.  

Indeed, this opinion is supported by the post-service medical 
reports of record, the vast majority of which reflect 
treatment for, and evaluation of, the veteran's 
service-connected disabilities.  Also, computerized lists of 
her medical problems included mostly references to her 
service-connected disabilities.  Resolving reasonable doubt 
in favor of the veteran, therefore, the Board concludes that 
the evidence of record supports a grant of TDIU.  



Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Hypertension And Acid Reflux Disease.  The VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2006.  This document fully addressed all notice 
elements and was sent prior to the initial RO decision in 
these matters.  The letter informed her of what evidence was 
required to substantiate these service connection issues and 
of her and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With such correspondence, the 
RO effectively satisfied the remaining notice requirements 
with respect to the issues of entitlement to service 
connection for hypertension and acid reflux disease.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of relevant post-service treatment 
that the veteran received.  Also, she was provided an 
opportunity to set forth her contentions during the hearing 
conducted before the undersigned VLJ in September 2008.  

Given the lack of evidence of a chronic high blood pressure 
(hypertension) and acid reflux disease in service or for many 
years after separation therefrom (with no competent evidence 
of a nexus between and the currently-diagnosed hypertension 
and acid reflux disease and service or service-connected 
disabilities), a remand for pertinent VA examinations would 
unduly delay resolution.  The Board finds, therefore, that 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to these 
claims.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the hypertension and acid reflux disease 
claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of these issues.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date Claims (Headaches, Aneurysm Residuals, 
Left Lower Extremity Weakness, & Discogenic Low Back Pain).  
These issues arise from the veteran's disagreement with the 
effective dates assigned following the grants of service 
connection for the respective disabilities.  Courts have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist with respect to these claims, the 
RO associated with the file the veteran's VA medical records.  
In September 2008, she was given an opportunity to present 
testimony at a personal hearing before the undersigned VLJ.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

TDIU.  As has been discussed herein, the Board is granting in 
full the veteran's claim for a TDIU.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

Service connection for hypertension is denied.  

Service connection for acid reflux disease is denied.  

An effective date earlier than September 11, 2000, for the 
grant of service connection for residuals of a ruptured 
aneurysm of the left internal carotid artery is denied.  

An effective date earlier than September 11, 2000, for the 
grant of service connection for discogenic low back pain is 
denied.  

An effective date earlier than September 11, 2000, for the 
grant of service connection for headaches is denied.  

An effective date earlier than September 11, 2000, for the 
grant of service connection for weakness of the left lower 
extremity is denied.  

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

As to the remaining claims, the Board finds that a remand is 
needed.  

Aneurysm Residuals, Left Leg Weakness, and Discogenic Low 
Back Pain.  In pertinent part, service connection has been 
granted for  residuals of a ruptured aneurysm of the left 
internal carotid artery (0 percent), weakness of the left 
lower extremity (10 percent), and discogenic low back pain 
(10 percent prior to January 9, 2008, and 40 percent since).  
At the recent personal hearing, the veteran testified that 
these disabilities have increased in severity.  In 
particular, she described instability of her back and 
"spazzing" of her leg.  T. at 15-18.  

In addition, she testified that her aneurysm residuals, left 
leg weakness, and discogenic low back pain affected her daily 
life in many ways.  Specifically, she maintained that, as a 
result of these disorders, she could not stand in the shower 
and had trouble dressing herself and completing errands such 
as grocery shopping.  T. at 18-26.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's contentions of increased symptomatology since the 
prior examinations in February 2007 and January 2008, as well 
as the fact that her current complaints were not made at 
those prior evaluations, the Board finds that additional VA 
examination is necessary to determine the current nature and 
extent of these service-connected disabilities.  

Service-Connected Depression.  In May 2007, the RO denied the 
issue of entitlement to a rating in excess of 30 percent for 
depression.  In a statement received at the RO in April 2008, 
the veteran (through her representative) expressed 
disagreement with this denial.  To date, no statement of the 
case (SOC) regarding this matter has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, when an appellant files a timely notice of disagreement 
(NOD) as to a particular issue, and no SOC is furnished, the 
Board should remand, rather than refer, the claim for the 
issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of aneurysm, left leg 
weakness, and low back treatment that the 
veteran may have received at the VA 
Medical Center in Columbia, South 
Carolina, since June 2008.  Associate all 
such available records with the claims 
folder.  

2.  Schedule the veteran for an 
examination to determine the nature and 
extent of her service-connected discogenic 
low back pain.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent low back pathology which is 
found on examination should be noted in 
the evaluation report.  In particular, the 
examiner should discuss the presence or 
absence of any unfavorable ankylosis of 
the entire thoracolumbar spine or any 
unfavorable ankylosis of the entire spine, 
as well as the presence (including 
frequency) or absence of any 
incapacitating symptoms requiring bed rest 
prescribed by a physician and treatment by 
a physician, found to be associated with 
this service-connected disorder.  

The examiner should also discuss whether 
the veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

The examiner should express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
her low back repeatedly over a period of 
time.  

3.  Also, schedule the veteran for an 
examination to determine the nature and 
extent of residuals of a ruptured aneurysm 
of the left internal carotid artery and 
left lower extremity weakness.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  

All pertinent aneurysm and left leg 
pathology which is found on examination 
should be noted in the evaluation report.  
In particular, the examiner should express 
an opinion as to whether the veteran's 
service-connected aneurysm residuals 
preclude exertion.  

Also, the examiner should discuss the 
presence or absence of any incomplete 
(including degree) or complete paralysis 
of the sciatic nerve that is associated 
with left leg weakness.  

4.  Following the completion of the above, 
re-adjudicate the issues remaining on 
appeal.  If the decisions remain adverse, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issue remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

5.  Unless the claim for a rating in 
excess of 30 percent for depression is 
resolved by a granting of the benefit 
sought, or the NOD is withdrawn, furnish 
the veteran and her representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

No action is required of the veteran until she is notified by 
the RO; however, she is advised that failure to report for 
any scheduled examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2008).  She has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


